In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-487 CV

____________________


IN RE PATRICK CHRISTOPHER ROLLE




Original Proceeding



MEMORANDUM OPINION 
	Patrick Christopher Rolle seeks mandamus relief to compel Lolita Ramos, the
Jefferson County District Clerk, to transmit to this Court "a copy of an application for
judgment nunc pro tunc, any answers filed, and a certificate reciting the date upon which
the finding was made" in Cause No. 83465.  We dismissed Rolle's appeal in Cause No.
83465 on August 10, 2005, and our mandate issued October 24, 2005.  See Rolle v. State,
No. 09-05-487 CV (Tex. App-Beaumont Aug. 10, 2005, no pet.) (not designated for
publication).   
	The district clerk is not one of the persons against whom we may issue a writ of
mandamus other than to protect our jurisdiction, and the relator has not shown that the writ
is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon
2004). Therefore, the relator has not shown that he is entitled to the relief sought. 
	The petition for writ of mandamus, filed November 4, 2005, is DENIED.  
								PER CURIAM
Opinion Delivered December 8, 2005 
Before Gaultney, Kreger and Horton, JJ.